April 22, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                         YUVAL LAPINER, Appellant

NO. 14-12-00158-CV                         V.

JACKOB MAIMON, MAX PRIDGEON, MICHELLE R. CINNAMON-FLORES,
  HAIM TSUFF, GOODRICH GLOBAL LTD., ISRAMCO, INC., JEFFREY
       GOLDSTEIN, AND THEODORE STEINBERG, Appellees

                    ________________________________

      This cause, an appeal from the judgment signed December 12, 2011, was
heard on the transcript of the record. We order the appeal DISMISSED.

     We order appellant, Yuval Lapiner, to pay all costs incurred in this appeal.

     We further order this decision certified below for observance.